This Cause upon Bill and Answer being opened by Mr. Wright of Counsel for the Complainant, It was prayed That the Equity of Redemption might be foreclosed as to the Six Negroes named Francis Abel Obadiah, Rachel Hannah and Affee in the Bill mentioned, Which not being opposed but agreed to by Mr. Freeman 16 of Counsel for the Defendant; It is Decreed accordingly *411and Ordered That the Decree be drawn up at large with Costs to be allowed.
Alexr Stewart Deputy Register in Chancery

 William George Freemen was one of the “eminent” attorneys at law who embarked for England in April 1750; his place on Charleston Neck was called Pickpocket (SCHGM, XXXI, 172; XIX, 14).